Citation Nr: 1211426	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-03 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a neck disability due to surgery performed at a VA medical facility.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a mental disability, to include organic brain injury and psychiatric disability, due to surgery performed at a VA medical facility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son, and L.F.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was previously before the Board in February 2008 when it was remanded for additional development of the evidence.  The case was again remanded by the Board in March 2010 to complete essentially the same development, which had been not been completed due to confusion regarding the Veteran's correct home address at that time.  The case was again remanded by the Board in December 2010 to complete necessary and previously directed development which was not adequately completed by the RO in processing the prior remand.

The Veteran testified at a Board hearing in January 2008.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the examination is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, as discussed below, the Board has no discretion and must remand the claim for the Veteran to be afforded an adequate VA medical examination.

The Board has discussed the necessity for certain additional development in this case in great detail in multiple prior remands.  The Board refers to those descriptions in prior remands for the purposes of more complete context.

First, the Board notes that the December 2010 Board remand directed that the Veteran should be afforded a new examination by an orthopedic specialist for the purpose of determining whether the Veteran has any current neck disability that is etiologically related to the VA surgery performed in September 1997.  Such examination was also to specifically address the Veteran's use of a cervical collar.  The record reflects that the Veteran began to wear a cervical collar immediately following the September 1997 surgery and has regularly worn a cervical collar since that time.  The examiner was directed to clearly discuss the medical purpose served by the cervical collar and explain the relevance of the use of the collar.

Although the Veteran was provided a single January 2011 VA examination (with a March 2011 date of completion of the report) by an internal medical specialist attempting to address other remand directives, no VA examination report by a orthopedic specialist addressing this remand directive was conducted.  It appears that this remand directive was overlooked or omitted for reasons not documented in the claims-file.  The case must be remanded again to complete the necessary development previously directed.

The Board's prior December 2010 remand noted that certain evidence in this case has added emphasized importance to the question of whether any medical disability associated with the Veteran's September 1997 surgery was the result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.  The Board found that no medical evidence of record at the time of the December 2010 remand adequately resolves that question sufficiently to permit final appellate review of the issue.  None of the VA examination report content produced in response to the Board's previous remand directives makes any clear statement squarely addressing whether the September 1997 VA surgery involved any carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or whether any disability is a result of an event that was not reasonably foreseeable.

The December 2010 remand directed that a VA examination and review of the claims-file should be conducted for the purposes to obtaining such an opinion.  The Veteran's representative has argued that the resulting January 2011/ March 2011 VA examination report is inadequate to permit informed appellate consideration of this question.  With regard to this question, the January 2011/ March 2011 VA examination report simply responds in the negative and offers no further comment than: "Cervical surgery was performed on 09/15/1997 and no complications were [the statement abruptly ends here with no further explanation]."  Thus, it appears that either the claims-file does not contain a complete copy of the VA examination report, or the report fails to provide any adequate discussion of the issue or rationale.  The Board observes that the Veteran's VA surgery in question involved two attempts at the procedure in September 1997, and his contentions feature questions of documented complications with the Veteran's reaction to anesthesia during the first attempt that resulted in the procedure being aborted and rescheduled a few days later.  The January 2011/ March 2011 VA examination report, as currently presented in the clams-file, does not adequately address the pertinent features of this question.

The Board's December 2010 remand also determined that the Veteran should be afforded a new examination by an appropriate specialist for the purpose of determining whether the Veteran has any current disability that is etiologically related to cardiovascular disruption associated with the VA surgery performed in September 1997.  The Board notes that evidence of record indicates that the Veteran experiences cognitive deficits, with some conflicting indications as to the nature and etiology of such deficits.  The Board directed particular attention to the fact that the evidence raised a question of whether the cognitive deficits indicated in some records were attributable to an organic brain injury, and whether any such organic brain injury was related to the cardiac disruption associated with the September 1997 VA surgery.

The January 2011/ March 2011 VA examination report responds to the inquiry by stating that "[t]here is no evidence in the records reviewed of any disability documented as being caused by or the result of the cardiovascular disruption that took place in connection with the cervical spine surgery."  The report goes on to state "Organic Brain Injury was not diagnosed in the last C&P MH evaluation and/or in the MH evaluations that have been previously performed on this veteran."  The report then notes that the Veteran "has been diagnosed with Cognitive Disorder, NOS and Mood Disorder, NOS.  None of them have been associated to the Asystole event occuring [sic] on 1997."  This discussion appears, in multiple statements, to be merely reporting what was stated in prior medical determinations rather than actually making critical current medical determinations.  The statement reports that the reviewed evidence does not show that any disability has been "documented as being" attributable to the cardiovascular disruption during VA surgery; the report does not present its own new opinion or determination on the matter addressing all of the information and contentions as presented.  The statement reports that organic brain injury has not been diagnosed in certain prior evaluations, but does not present its own current medical determination based upon examination and the available information/contentions as to whether the Veteran has an organic brain injury associated with his cognitive and mental deficits.  The Board believes a more adequate VA examination report on this question should be developed during the processing of this remand.

Additionally, the Board observes that the December 2010 remand directed:

A specific determination should be documented in the claims file as to whether the claims file now contains the complete set of the records associated with the Veteran's September 1997 VA neck surgery.

The Board notes that multiple prior remands have included an instruction addressing the Veteran's contention that some records associated with his September 1997 VA neck surgery have been missing from the claims folder.  The Board directed that the RO should take appropriate action to confirm that the records of the September 1997 neck surgery in the claims folder comprise the complete set of available VA records associated with that surgery.  The Board further directed, on multiple occasions, that: 'A specific determination should be documented in the claims file as to whether the claims file contains the complete set of the records associated with that surgery.'  The Board notes that the RO/AMC has, in processing the December 2010 remand, once again added to the claims file new pertinent printouts of medical records from and around the time of the surgery, but there is no documented determination that the claims file now contains the complete set of available VA records associated with that surgery.  This is essentially the same action that was completed during the processing of the prior remand and required the Board to include a repetition of the instruction in the December 2010 remand.  As the action has still not been completed, the instruction must be repeated again so that it may be completed during the processing of this latest remand.

Accordingly, the case is REMANDED for the following action:

1.  A specific determination should be documented in the claims file as to whether the claims file now contains the complete set of the records associated with the Veteran's September 1997 VA neck surgery.

2.  The RO should determine whether the copy of the January 2011/ March 2011 VA examination report currently in the claims-file is complete.  In this regard, the RO's attention is directed to the fact that the examiner's discussion of rationale for "OPINION: 1" appears to consist only of a single incomplete sentence.  The RO should ensure that a complete version of the January 2011/ March 2011 VA examination report is in the claims file, and make a specific written determination that a complete copy of the January 2011/ March 2011 VA examination report is in the claims-file.

3.  The April 2010 VA psychological examination report links current mental disability to medical problems associated with the September 1997 VA neck surgery.  Thus, the Veteran should be afforded an examination by an appropriate specialist for the purpose of determining whether there was (i) any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable (not an expected consequence of the surgery) that caused or aggravated any such medical pathology.  A complete rationale for the opinion expressed should be provided.  This medical determination may be accomplished together with the other medical determinations requested below, however it is imperative that a determination regarding whether there was fault or an unforeseeable event be made regardless of the answers to the other medical questions answered below.  (If the Veteran declines to report for a new examination, a medical opinion should nevertheless be obtained based upon the available information in the claims file).

4.  The Veteran should be afforded a new examination by an appropriate specialist for the purpose of determining whether the Veteran has any current disability that is etiologically related to cardiovascular disruption associated with the VA surgery performed in September 1997.  This is not a request for a determination as to whether the Veteran currently has a cardiovascular disability related to the September 1997 surgery, but rather a request for a determination as to whether the cardiovascular disruption that took place in connection with that surgery caused or aggravated any current disability, such as organic brain injury.  (If the Veteran declines to report for a new examination, a medical opinion should nevertheless be obtained based upon the available information in the claims file).  The claims file should be made available to the examiner for review in connection with the examination.  After examination of the Veteran and review of the claims file, the examiner is to express an opinion as to:

a) Is there a 50 percent probability or greater that the Veteran incurred a chronic disability or suffered additional disability as a result of any cardiovascular disruption connected with the September 1997 VA neck surgery?  If so, please describe the degree of additional disability.  In answering this question, please specifically address whether any chronic organic brain injury was caused or permanently aggravated by any cardiovascular disruption during the September 1997 VA neck surgery.  Please specifically determine whether the Veteran has a chronic organic brain injury.

b) If additional disability did result from any cardiovascular disruption associated with the surgery, was the proximate cause of any such disability or aggravation the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable (not an expected consequence of the surgery)?

A complete rationale for the opinion expressed should be provided.

5.  The Veteran should be afforded a new examination by an orthopedic specialist for the purpose of determining whether the  Veteran has any current neck disability that is etiologically related to the VA surgery performed in September 1997.  (If the Veteran declines to report for a new examination, a medical opinion should nevertheless be obtained based upon the available information in the claims file).  The claims file should be made available to the examiner for review in connection with the examination.  After examination of the Veteran and review of the claims file, the examiner is to express an opinion as to:

a) Is there is a 50 percent probability or greater that the Veteran incurred a chronic neck disability or suffered additional neck disability as a result of the September 1997 VA neck surgery?  If so, please describe the degree of additional disability.  In answering this question, please directly address whether any current orthopedic disability of the neck was incurred or aggravated as a result of the September 1997 VA neck surgery.

b) The examiner is asked to specifically address the Veteran's use of a cervical collar.  The record reflects that the Veteran began to wear a cervical collar immediately following the September 1997 surgery and has regularly worn a cervical collar since that time.  Please clearly discuss the medical purpose served by the cervical collar and explain the relevance of the use of the collar, if any, to the answer to item (a) above.

c) If additional neck disability did result from the surgery, the examiner should offer an opinion as to whether the proximate cause of any such disability or aggravation was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable (not an expected consequence of the surgery).  A complete rationale for the opinion expressed should be provided.

6.  To avoid further remand, the RO/AMC should review the examination reports obtained and ensure that the requested findings and opinions have been reported (including with adequate explanations of rationales).

7.  After completion of the above, the RO should review the expanded record and readjudicate the claims on appeal. The Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


